Citation Nr: 1536559	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  14-30 367	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2010 rating decision in that it assigned an effective date of February 26, 2010 for the award of service-connection for follicular lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1944 to June 1946.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In December 2014, the Board remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


REMAND

At the November 2014 Board videoconference hearing, the Veteran testified that he sought to file a claim for service connection for follicular lymphoma through a former representative, a County Veterans Service Officer (CVSO), in 2008 and received a response from a VA office in Mississippi (presumably the Jackson, Mississippi RO as it is a centralized processing location for radiation claims).  As any outstanding record of the Veteran filing a claim of service connection for follicular lymphoma prior to February 26, 2010, is critical evidence for substantiation of the Veteran's claim, the Board remanded the case to secure a record of any such claim.  The Board's remand instructed the AOJ to ask the Veteran to identify his prior representative, contact the representative, and to contact the Jackson, Mississippi RO for corroboration of the Veteran's alleged correspondence with that office prior to February 26, 2010.  The scope of the search was to be noted in the record.  The record does not show such development took place.  

In a February 2015 letter, the AOJ requested the Veteran to identify his former CVSO and provide contact information.  He submitted news articles relating to retroactive benefits for veterans, but did not respond to the AOJ's request for him to identify his prior representative.  The record contains what appears to be copy of a February 2015 e-mail from the Appeals Management Center (AMC) to the Jackson, Mississippi RO requesting corroboration of the Veteran's alleged correspondence with that office in relation to a claim filed prior to February 26, 2010.  A response does not appear in the record, and the scope of the search was not noted.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

[The appellant is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information) is not furnished within 1 year following the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).]

The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should advise the Veteran that the record of any claim for service connection for follicular lymphoma prior to February 26, 2010 is pertinent evidence that is outstanding, and ask him to identify his former CVSO representative.  If he does not respond to the request for complete identifying information, the claim should be further processed under 38 C.F.R. § 3.158(a) (after the Veteran has been afforded the period of time specified in that regulation to respond).  If (and only if) the action sought above is all completed (and the claims does not require processing under 38 C.F.R. § 3.158(a)), the AOJ should proceed to the further development sought below.
2. The AOJ should contact the Veteran's identified CVSO representative and attempt to secure for the record any record of any claim for service connection for follicular lymphoma filed prior to February 26, 2010.  

3. The AOJ should contact the Jackson, Mississippi RO for corroboration of the Veteran's alleged correspondence with that office in relation to a claim for service connection for follicular lymphoma filed prior to February 26, 2010.  The scope of the search must be noted in the record.

4. The AOJ should then review the entire record and readjudicate the claim of CUE in the September 2010 rating decision in that it assigned an effective date of February 26, 2010 for the award of service-connection for follicular lymphoma.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

